
	

113 S732 IS: To modify the criteria used by the Corps of Engineers to dredge small ports.
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 732
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To modify the criteria used by the Corps of Engineers to
		  dredge small ports.
	
	
		1.Modification of Corps of
			 Engineers criteria to dredge small ports
			(a)Minimum tonnage
			 requirementNotwithstanding any other provision of law (including
			 regulations), effective beginning on the date of enactment of this Act, the
			 tonnage requirement with respect to the consideration of dredging of small
			 ports by the Corps of Engineers shall be a minimum of 500,000 tons, as
			 calculated in accordance with subsection (b).
			(b)CalculationFor
			 purposes of subsection (a) and any other activity of the Corps of Engineers
			 carried out on or after the date of enactment of this Act, tonnage shall be
			 calculated by each relevant port authority and submitted to the Corps of
			 Engineers.
			
